Exhibit 99.1 Davenport Infrastructure & Basic Industries Conference March 3, 2011 Forward-Looking Statement Certain statements provided in this presentation, including those that express a belief, expectation or intention and those that are not of historical fact, are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These statements involve a number of risks and uncertainties and are intended to qualify for the safe harbors from liability established by the Private Securities Litigation Reform Act of 1995. These risks and uncertainties may cause actual results to differ materially from expected results and are described in detail in filings made by U.S. Concrete, Inc. (the “Company”) with the Securities and Exchange Commission, including the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 and subsequent Quarterly Reports on Form 10-Q. The forward-looking statements speak only as of the date of this presentation. Investors are cautioned not to rely unduly on them. Many of these forward-looking statements are based on expectations and assumptions about future events that may prove to be inaccurate. The Company’s management considers these expectations and assumptions to be reasonable, but they are inherently subject to significant business, economic, competitive, regulatory and other risks, contingencies and uncertainties, most of which are difficult to predict and many of which are beyond the Company’s control. The Company undertakes no obligation to update these statements unless required by applicable securities laws.Also, this presentation will contain various financial measures not in conformity with generally accepted accounting principles (“GAAP”).A reconciliation to the most comparable GAAP financial measure can be found at the end of this presentation. Company Overview Company Overview Top 10 Producer of Ready Mixed Concrete in the U.S. Ready mixed concrete 3.8 million cubic yards in 2010 102 fixed concrete and 11 portable plants Leading market position in 4 regions Precast products Seven production facilities Serving 3 states Aggregate business 7 producing aggregate facilities 2 of 7 aggregate facilities leased to third parties Revenue by Business Segment 2010 Revenue 2009 Revenue $57 $56 $428 Ready-Mix Precast $400 Note:Ready-Mix revenue net of intersegment sales Broad Geographic Footprint FIXED READY-MIXED PRECAST AGGREGATES San Francisco San Jose Headquarters Quality Asset Base113 ready mixed concrete plants producing 3.8 million cubic yards of concrete 7 aggregate quarries with 76 million tons of estimated reserves 7 pre-cast concrete plants generating $56 million in annual revenue 800+ ready-mixed concrete trucks 1,232 other vehicles $29 million book value of owned real estate Annual Revenue and Mix Trend Ready-Mixed Only Consolidated Revenue Note:2005 – 2007 includes Michigan revenue 2$685.4 $485.4 $455.7 2005 $900.0 $800.0 $700.0 $600.0 $500.0 $400.0 $300.0 $200.0 $100.0$525.6 $728.5$803.8 CommercialResidentialPublic Works 200545.9%50.4%3.7% 100% 90% 80% 70% 60% 50% 40% 30% 20% 10% 0% 200650.5%42.2%7.3% 200749.1%35.0%16.0% 200854.7%26.0%19.3% 200954.7%18.9%26.4% 201053.0%19.5%27.5% Industry Overview Large, Fragmented Market Concrete Products Market Size Over $43.2 billion in annual revenue More than 2,300 independent ready-mixed concrete producers More than 3,500 precast concrete manufacturers Increasing vertical integration among cement, aggregates and concrete producers Source: National Ready-Mixed Concrete Association and National Precast Concrete Association ($ in billions) $60.0 $40.0 $20.0 $0.0 Pre-Cast Ready Mixed $24.7 $18.5 Route to Market Ready mixed concrete and concrete products are the principle route to market for CONCRETE PRODUCTS both cement and aggregates CEMENTITIOUS ASPHALT + CONSTRUCTION SERVICES Merchants/DIY Local Authorities / Highway Agency Indicates amount of volume moved through each product Civil Engineering Contractors General Contractors/ Self Builders Home Builders CUSTOMERS BITUMEN MORTAR READY MIX AGGREGATES cement blended cement Fly-ash Slag Inland Agg. Marine Agg. 5% 75% 15% 5% 2% 22% 36% 15% 25% Ready-Mixed Concrete End Use Markets Commercial and industrial sectors generate higher margins Streets and highways often self-performed by construction companies Total U.S. Market Residential 13% Commercial & Industrial 14% Street, Highway & Other Public Works 73% Source:2010 McGraw-Hill Construction Data Economic Conditions and Forecast Construction Outlook The outlook for the US construction industry and consequent demand for concrete will be shaped by public policy action in the short-term. The US construction industry is expected to produce year-over-year growth for the first time since 2006; total US construction starts are forecasted to increase 3% in 2010 to a dollar value of $432.0 billion after declining approximately 25% in 2009.Although 2010 construction starts were projected to grow from their 2009 level, on a dollar value basis, they remain 37% below their 2006 peak of $689.0 billion. Total U.S. Construction Starts Growth (YOY % Growth) Total U.S. Construction Starts ($ in billions) Source:McGraw-Hill 2010 Construction Outlook 200513% 20063% 2007-7% 2008-13% 2009-25% 20103% 2005$670 2006$690 2007$641 2008$555 2009$419 2010$432 15% 10% 0% -5% -10% -15% -20% -25% -30% 2$800 $700 $600 $500 $400 $300 $200 $100 $0 Residential Demand Number of Starts 20051,719354 20061,474338 20071,038306 2008617282 2009440113 2010476126 2011492155 2012690190 2013945240 20141,175325 20151,236355 2,500 2,000 1,500 1,000, 500 0 Single Family Multi-Family 6.3% (12.6%) (26.0%) (33.1%) (39.0%) 8.9% 7.5% 36.0% 34.7% 26.6% 6.1% Note: PCA Fall 2010 Commercial Demand Metric Tons of Cement 20096,092 20104,503 20114,266 20124,372 20135,766 20148,863 201512,620 (26.1%) (5.3%) 2.5% 31.9% 53.7% 42.4% 14,000 12,000 10,000 8,000 6,000 4,000 2,000 0 (000's) Note: PCA Fall 2010 Public Construction Demand Metric Tons of Cement 200935,770 201036,495 201136,590 201235,375 201339,230 201445,302 201550,277 2009$35,770.0 2010$36,495.0 2011$36,590.0 2012$35,375.0 2013$39,230.0 2014$45,302.0 2015$50,277.0 (000's) 60,000 50,000 40,000 30,000 20,000 10,000 0 Company Strategy and Focus Strategic Plan - Key Elements Market and Customer Segmentation Reposition existing customer and product mix Promote value-added products Change the “point-of-sale” Pursue sustainable construction market Maximize Operational Excellence Be a low cost operator Provide outstanding customer service Eliminate waste and inefficiencies Exploit systems and technology advantage Evaluate Assets, Business Units and Opportunities Long-term market demand conditions Customer mix versus market demand Vertically integrated competition ROI and capital requirements Our Focus Today Continue to aggressively manage through current economic cycle Closely monitor liquidity Limit capital spending to internally generated cash flow Evaluate assets, business units and opportunities Ensure assets are delivering appropriate returns Develop plan to improve underperforming operations Stick to our knitting Maximize value of our existing operations Focus on value-added products, customer service and operating efficiency Pursue Strategic Development Opportunities Look to businesses that enhance existing position, such as aggregates Utilize creative structures to limit capital investment required Financial Summary Performance Summary analysis Volume and Price Trend Revenue, EBITDA and Margin Trend VolumeASP 2008 5,674 $96.19 2009 3,948 $96.38 2010 3,805 $92.54 2008 $685.4 $41.16.0% 2009 $485.4 $16.73.4% 2010 $455.7 $12.52.7% 6,000 5,000 4,000 3,000 2,000 1,000 Down 32.9% Down 3.8 % Down 33.5% Down own 69.6% $800.0 $700.0 $600.0 $500.0 $400.0 $300.0 $200.0 $100.0 $97.00 $96.00 $95.00 $94.00 $93.00 $92.00 $91.00 $90.00 Revenue EBITDA % margin 8.0% 7.0% 6.0% 5.0% 4.0% 3.0% 2.0% 1.0% 2010 Highlights Restructuring of balance sheet completed with long-term debt reduced by $243.0 million Ready-mixed and precast backlog increased significantly from 2009 yearend Relatively stable raw material spread 44.2% Average sales price appears to be stabilizing 4th quarter 2010 revenues up 3.3% over prior year on an 8.6% increase in ready-mixed volume Condensed consolidated Balance sheet December 31, 2010December 31, 2009 (in thousands)(unaudited) ASSETS Cash $5,290 $4,229 Other current assets 118,127 124,360 Property, plant and equipment, net 138,757 239,917 Goodwill and other assets 13,224 20,654 Total assets $275,398 $389,160 LIABILITY Current liabilities $85,199 $94,108 Long-term debt, net of current maturities 52,370 288,669 Other long-term liabilities 12,165 16,574 Equity and noncontrolling interest 125,664 (10,191) Total liabilities and equity $275,398 $389,160 Liquidity Summary December 31, 2010September 30, 2010 Remaining Revolver Capacity $30.6 $34.0 Cash 5.3 4.6 Note:Total liquidity expected to decline during 1Q2011. Trend in Average Selling Prices % Change Versus Prior Year Comparable Period Pricing appears to be stabilizing Oct-09 2.0%
